Citation Nr: 1412000	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-35 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, G.H.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to March 1956.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2012, the Veteran, sitting at the RO, testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge sitting at the Board's main office in Washington, D.C.

In a November 2012 decision, the Board reopened the Veteran's previously denied claim of service connection for bilateral hearing loss.  At that time, and in April 2013, the Board remanded the reopened claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

Then, in January 2014, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in March 2014. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was incurred during the Veteran's active military service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claim on the appeal for service connection for bilateral hearing loss, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

The Veteran's service records show that his military occupation was as a track vehicle mechanic.  He claims that he was exposed to acoustic trauma in service during his service in the Republic of Korea during the Korean Conflict.  The Board finds that the circumstances of the Veteran's service are consistent with his contentions of acoustic trauma and thus noise exposure is conceded here.  

The Veteran's service treatment records are unavailable and are presumed destroyed in a fire.

The post service medical evidence includes an August 12, 1985 private ear, nose, and throat (ENT) clinic record from West Virginia University Hospital noting a diagnosis of bilateral sensorineural hearing loss.

Private treatment records, dated from September to November 1985, include a September 3, 1985 medical history indicating a long history of slow, progressive hearing loss, that the Veteran noticed for some time and that worsened in the last several years.  It was noted that he worked on the railroad for 29 years and was exposed to very loud noise commonly.  Prior railroad rules required that there not be ear protection at work because of safety concerns.  It was further noted that the Veteran was advised by a railroad examiner that he was going to lose his hearing and ought to quit but did not agree and sought evaluation.

A November 1, 1985 private ENT record from Dr. B. indicates that the Veteran was a 51-year old brakeman with several years on the railroad.  He had progressive hearing trouble over the past two or three years.  The clinical impression was bilateral severe to profound high frequency sensorineural hearing loss that was related to noise.  The Veteran was advised that, if he was unable to wear ear protection, he should not work in a noisy environment.  

The Veteran retired from the railroad on disability, effective September 29, 1985, according to a January 1986 Railroad Retirement Notice.

In December 2009, the Veteran underwent VA audiology examination and gave a history of noise exposure from military cannons and vehicles, occupational work as a railroad employee for thirty years, and recreational gunfire and law equipment, when he wore hearing protection.  The clinical diagnoses included sensorineural hearing loss and presbycusis.

In the VA examiner's opinion, the Veteran's bilateral hearing loss was less likely than not (less than a 50/50 probability) caused by or a result of his military occupation as a track vehicle mechanic and motor vehicle driver.  The examiner explained that the Veteran's current hearing loss was most likely due to the following factors: military noise exposure; civilian noise exposure working for the railroad for thirty years; and presbycusis.  The examiner noted that there were no service treatment records to review and that "[t]his is all speculation."

In a January 2010 addendum, the VA examiner stated that the Veteran's current hearing loss was not due to his military occupational as a track vehicle mechanic but she did not provide a rationale for her opinion.

Then, in a July 2010 Addendum, the VA examiner stated that she was unable to resolve the issue of whether the Veteran's hearing was related to his military occupation as a track vehicle mechanic without resort to mere speculation, as there were no induction or separation examinations to review.  This opinion is not sufficient for adjudication purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

As discussed above, upon review of the evidence in this case, in January 2014, the Board sought an opinion from a VHA medical expert as to whether it was at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral hearing loss had its clinical onset in service or was otherwise (in whole or part) related to active duty, including exposure to acoustic trauma. 

In the March 2014 opinion, the VHA physician, an otolaryngologist, noted his review of the Veteran's medical records, and opined that there was more than a 50 percent probability that the Veteran's acoustic trauma and subsequent hearing loss had its clinical onset during his time of active duty.  

The VA medical specialist explained that bilateral sensorineural hearing, such as the Veteran exhibited, was usually multifactorial, with possible causes including age, noise exposure and genetic predisposition.  It was impossible to determine how much each of these factors had on the Veteran.  The VHA physician believed that the Veteran's significant noise exposure history played a large role in his developing hearing loss.  It was noted that the majority of the Veteran's lifetime noise exposure came after his military service.  However, in the examiner's opinion, there was more than a 50 percent probability that the acoustic trauma and subsequent hearing loss had its clinical onset in military service. 

Here, the only probative medical opinion of record, that of the March 2014 VHA examiner, supports a link between the Veteran's current bilateral hearing loss and his active military service.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008);

As the evidence reflects that the Veteran has bilateral hearing loss, and was exposed to acoustic trauma during active service during the Korean conflict, and a VHA examiner concluded that it there was more than a 50 percent probability that the Veteran's acoustic trauma and subsequent hearing loss had its clinical onset during his active duty, the criteria for service connection for bilateral hearing loss as incurred during active military service, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


